DETAILED ACTION
The Non-Final Office action submitted on September 15, 2021 has been withdrawn

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 17 & 25 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 17 & 25 of prior U.S. Patent No. 10/595731. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 1-2, 7, 12-13, 15-18, 23-26 & 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumueli et al. (WO 2012/140559) in view of Osorio (US 2014/0275840).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 12-13, 15-17, 23-26 & 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shumueli et al. (WO 2012/140559).

Shumueli et al. discloses;
1. A smart watch (e.g., via the disclosed heart monitoring device, 10) to detect a presence of an arrhythmia of a user, comprising: a processing device (e.g., element 29); a photoplethysmography (“PPG”) sensor operatively coupled to the processing device (e.g., via the disclosed oximetry sensor 13); an ECG sensor (e.g., element 14), comprising two or more ECG electrodes, the ECG sensor operatively coupled to the processing device; a display (e.g., element 17) operatively coupled to the processing device; and a memory (e.g., element 28), operatively coupled to the processing device, the memory having instructions stored thereon that, when executed by the processing device, cause the processing device to: receive PPG data from the PPG sensor; detect, based on the PPG data, the presence of an 


7. The smart watch of claim 1, wherein the processing device is further configured to: extract one or more features from the PPG data; and detect, based on the one or more features, the presence of the arrhythmia (e.g., pp. 12, para 2-6).

12. The smart watch of claim 1, wherein the processing device is further configured to generate a notification of the detected arrhythmia [e.g., via the disclosed ‘user notification features, 42-47 [pp. 13, para 1-4)].

13. The smart watch of claim 1, further comprising a biometric data sensor, wherein the processing device is further configured to: receive biometric data of the user from the biometric data sensor, wherein the biometric data comprises at least one of: a temperature, a blood pressure, or an inertial data of the user; and detect, based on the biometric data, the presence of the arrhythmia (e.g., pp. 12, para 2-6).

15. The smart watch of claim 1, the processing device further configured to display an ECG rhythm strip from the ECG data [e.g., via the disclosed user interface 32, (pp 11, para 4)].

16. The smart watch of claim 1, the processing device further to receive the ECG data from the ECG sensor in response to receiving an indication of a user action (e.g., pp. 12, para 2-6).


receiving PPG data from a PPG sensor of the smartwatch; detecting by a processing device, based on the PPG data, the presence of an arrhythmia; receiving ECG data from an ECG sensor of the smartwatch; and
confirming the presence of the arrhythmia based on the ECG data [e.g., (pp. 9, para 2-4) (pp. 11, para 3), (pp. 12, para 2-6) & (Figs 6-7)].



23. The method of claim 17, further comprising generating a notification of the detected arrhythmia [e.g., via the disclosed ‘user notification features, 42-47 [pp. 13, para 1-4)].

24. The method of claim 17, further comprising receiving the ECG data from the ECG sensor in response to receiving an indication of a user action (e.g., pp. 12, para 2-6).

25. A non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to: receive PPG data from a PPG sensor of a smartwatch; detect by the processing device, based on the PPG data, a presence of an arrhythmia;
receive ECG data from an ECG sensor of the smartwatch; and confirm the presence of the arrhythmia based on the ECG data [e.g., (pp. 9, para 2-4) (pp. 11, para 3), (pp. 12, para 2-6) & (Figs 6-7)].

26. The non-transitory computer-readable storage medium of claim 25, wherein the processing device is further configured to: extract one or more features from the PPG data; and detect, based on the one or more features, the presence of the arrhythmia (e.g., pp. 12, para 2-6).

.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shumueli et al. (WO 2012/140559) in view of Osorio (US 2014/0275840).
Shumueli et al. discloses the claimed invention having a smart watch, a method to detect a presence of an arrhythmias of as user on said smart watch except wherein said smart watch receives motion sensor data from a motion sensor.  Osorio teaches that it is known in the art to utilize a method of detecting a body state of a patient, comprising receiving a body signal of the patient via activity sensors (e.g., elements 212), wherein said signal is further used to provide a body index determination, i.e. heart rate, heart rate rhythm, HRV, blood pressure, etc. (e.g., [0035]-[0036] & [0039]-[0042]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the smart watch and method as taught by Shumueli et al. with the means of receiving activity level signals from a patient in order to determine a body index determining parameter(s) as taught by Osorio since such a modification would provide the a smart watch, a method to detect a presence of an .


Allowable Subject Matter
Claims 3-4 & 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792